DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

	4.  Note that a NAS procedure is defined below and interpreted by the examiner in the same manner in this office action:
The following functions exist in the non-access stratum:   Mobility management maintaining connectivity and active sessions with user equipment as the user moves.

Non-access stratum (NAS) is a functional layer in the NR, LTE, UMTS and GSM wireless telecom protocol stacks between the core network and user equipment.[1] This layer is used to manage the establishment of communication sessions and for maintaining continuous communications with the user equipment as it moves. The NAS is defined in contrast to the Access Stratum which is responsible for carrying information over the wireless portion of the network. A further description of NAS is that it is a protocol for messages passed between the User Equipment, also known as mobiles, and Core Nodes (e.g. Mobile Switching Center, Serving GPRS Support Node, or Mobility Management Entity) that is passed transparently through the radio network. Examples of NAS messages include Update or Attach messages, Authentication Messages, Service Requests and so forth. Once the User Equipment (UE) establishes a radio connection, the UE uses the radio connection to communicate with the core nodes to coordinate service. The distinction is that the Access Stratum is for dialogue explicitly between the mobile equipment and the radio network and the NAS is for dialogue between the mobile equipment and core network nodes.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. US 2018/0270786 and further in view of {Shu et al. US 2015/0312809 or  3GPP TSG-SA WG2 Meeting #127bis (S2-186759) or Faccin et al. US 2018/0332523}
As per claim 1, the Nair et al. US 2018/0270786 teaches a method for an Access and Mobility Management Function (AMF) – See Figure 5 showing a UE that receives service/access from a network that includes an AMF #506, the method comprising: 
(the AMF) sending, to a User Equipment (UE), over a 3GPP access, a first temporary mobile identity for the UE, during a first Non Access Stratum (NAS) procedure between the UE and the AMF (Para #51 teaches the MME/AMF establishes a TMI/GUTI which is inherently sent to the UE for use.  Further note than a NAS procedure is associated with mobility management and that is what the NAS procedure performs, ie. used to manage the establishment of communication sessions and for maintaining continuous communications with the user equipment as it moves.  Examples of NAS messages include Update or Attach messages, Authentication Messages, Service Requests and so forth. Once the User Equipment (UE) establishes a radio connection, the UE uses the radio connection to communicate with the core nodes to coordinate service. The distinction is that the Access Stratum is for dialogue explicitly between the mobile equipment and the radio network and the NAS is for dialogue between the mobile equipment and core network nodes.):
 [0051] 1. UE 502 performs an Initial Attach with the network (MME 506). The MME 506 and the UE 502 authenticate each other. A UE context is established in the MME 506 for the UE 502. A temporary network identifier GUTI which contains S-TMSI is also established in the UE 502 and MME 506. In the 5G network, the role of the MME is performed by the AMF.
[0047] In an 5G network, if the temporary identifier S- TMSI is used over the NAS N11 between the Acess and Mobility Management Function (AMF at the MME 106) and the Session Management Function (SMF at the SWG 108), whenever the S- TMSI is reallocated, the SMF has to be kept in synchronization with the AMF. But for this purpose, reallocation of S- TMSI and IMSI as paging identifiers need not be linked. The AMF can cache the IMSI and the most current S- TMSI allocated to it and use the S- TMSI for paging, if it receives a request to initiate paging. In this manner, according to illustrative embodiments, IMSI paging does not become necessary and user tracking by employing active/passive listening techniques or by fake eNBs using IMSI paging can be avoided. Hence, the only (exclusive) paging identifier used in accordance with illustrative embodiments becomes the S- TMSI.

But is silent on 
(the AMF) reconfiguring, from the first temporary mobile identity to a second temporary mobile identity during the NAS procedure between the UE and the AMF; 
(the AMF) sending, to a Next Generation Radio Access Network (NGRAN), a third temporary mobile identity for the UE in a case in which the AMF is reconfigured from the first temporary mobile identity to the second temporary mobile identity, wherein the third temporary mobile identity is the second temporary mobile identity OR is derived from the second temporary mobile identity.  
	Both Nair (see Para #47 above) and even The Applicant’s Admitted Prior Art (AAPA) clearly teach that the temporary mobile identities will not match when comparing the 3GPP access node to the non-3GPP access node (ie. NG-RAN) if/when the 3GPP TMI is changed (because it hasn’t been sent to OR updated in the NG-RAN – See Para #5).	
Either Shu OR 3GPP TSG-SA WG2 Meeting #127bis (S2-186759) OR Faccin teach identifying that the TMI/GUTI is different and modifying the TMI/GUTI to match the current one (per Shu) OR be derived from the current one (per 3GPP TSG-SA S2-186759 document).  
	i)  Shu et al. US 2015/0312809 teaches that the information stored is compared and must match, otherwise it will be replaced:
[0114] In order to return to the LTE network to perform a PS service, the UE initiates a joint Tracking Area Updating (TAU) flow, which may initiate a connection establishment flow in the PLMN1 and recover a suspended data service in the PLMN1.  Through the step 206, the LTE base station has already acquired and stored the identity of the UE and the identity information of the LTE PLMN corresponding to the identity of the UE, which is registered by the UE, as a result, the PLMN ID1 registered when the UE initiates the CSFB may be queried in this step.
[0115] Specifically, the connection establishment request message sent by the UE may also include the identity information of the LTE PLMN, which is selected by the UE. The LTE base station may match the identity of the UE and stored identities of UE, and determine, by comparison, whether the identity information of the LTE PLMN, which is selected by the UE, is the same as the stored identity information of the LTE PLMN registered by the UE. If the two are different, the identity information of the registered LTE PLMN may by replaced, by the LTE base station, with the identity information of the LTE PLMN in the connection establishment request message, and send it to the MME connected with the LTE base station to complete a TAU flow.
	ii) 3GPP TSG-SA WG2 Meeting #127bis (S2-186759) teaches that a new 5G-GUTI (ie. TMI) is sent (to the 3GPP node/network) to update said 3GPP node/network since it will not match the Non-3GPP 5G-GUTI AND that the new 5G-S-TMSI is derived from the new 5G-GUTI  (which reads on the limitation of deriving a GUTI from another GUTI):
“..when a UE is registered to the AMF via 3GPP access and the UE is in 
  CM-CONNECED with the RRC inactive stale, the AMF reallocates new 5G-GUTI over 
  non-3GPP access, the AMF updates the E-UTRAN with a 5G-S-TMSI dervied from the  
 new 5G-GUTI..”   (3rd page, Section 5.3.3.2.6,  underlined section).
iii)  Faccin et al. US 2018/0332523 teaches that the AMF may allocate the NR (ie. NG-RAN) with a GUTI and that it may be a modified version of a previous NR GUTI assigned to the UE (which reads on the limitation of “wherein the third temporary mobile identity…is derived from the second temporary mobile identity”).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Nair, such that (the AMF) reconfigures, from the first temporary mobile identity to a second temporary mobile identity during the NAS procedure between the UE and the AMF AND (the AMF) sends, to a Next Generation Radio Access Network (NGRAN), a third temporary mobile identity for the UE in a case in which the AMF is reconfigured from the first temporary mobile identity to the second temporary mobile identity, wherein the third temporary mobile identity is the second temporary mobile identity OR is derived from the second temporary mobile identity, to provide the ability to understand if a TMI/GUTI has been updated by the AMF and send out said updated/derived TMI/GUTI to the NG-RAN so that it can be kept in synchronization (ie. the 3GPP and non-3GPP/NG-RAN all use the same (or derived) TMI’s/GUTI’s).



As per claim 2, the combo teaches 20claim 1, but is silent on wherein the third temporary mobile identity is derived from the second temporary mobile identity.
Either Shu or 3GPP TSG-SA WG2 Meeting #127bis (S2-186759) teach identifying that the TMI/GUTI is different and modifying the TMI/GUTI to match the current one (per Shu) OR be derived from the current one (per 3GPP TSG-SA S2-186759 document) – one skilled sees that a choice in design exists (based on obvious to try modifications with predicable results being the outcome).  
	i)  Shu et al. US 2015/0312809 teaches 
[0114] In order to return to the LTE network to perform a PS service, the UE initiates a joint Tracking Area Updating (TAU) flow, which may initiate a connection establishment flow in the PLMN1 and recover a suspended data service in the PLMN1.  Through the step 206, the LTE base station has already acquired and stored the identity of the UE and the identity information of the LTE PLMN corresponding to the identity of the UE, which is registered by the UE, as a result, the PLMN ID1 registered when the UE initiates the CSFB may be queried in this step.
[0115] Specifically, the connection establishment request message sent by the UE may also include the identity information of the LTE PLMN, which is selected by the UE. The LTE base station may match the identity of the UE and stored identities of UE, and determine, by comparison, whether the identity information of the LTE PLMN, which is selected by the UE, is the same as the stored identity information of the LTE PLMN registered by the UE. If the two are different, the identity information of the registered LTE PLMN may by replaced, by the LTE base station, with the identity information of the LTE PLMN in the connection establishment request message, and send it to the MME connected with the LTE base station to complete a TAU flow.
	ii) 3GPP TSG-SA WG2 Meeting #127bis (S2-186759) teaches that a new 5G-GUTI (ie. TMI) is sent (to the 3GPP node/network) to update it since it will not match the Non-3GPP 5G-GUTI when it is updated:
“..when a UE is registered to the AMF via 3GPP access and the UE is in 
  CM-CONNECED with the RRC inactive stale, the AMF reallocates new 5G-GUTI over 
  non-3GPP access, the AMF updates the E-UTRAN with a 5G-S-TMSI dervied from the  
 new 5G-GUTI..”   (3rd page, Section 5.3.3.2.6,  underlined section).
	iii)  Faccin et al. US 2018/0332523 teaches that the AMF may allocate the NR (ie. NG-RAN) with a GUTI and that it may be a modified version of a previous NR GUTI assigned to the UE (which reads on the limitation of “wherein the third temporary mobile identity…is derived from the second temporary mobile identity”).
[0129] At 345, AMF component 315 may allocate a NR GUTI. For example, AMF component 315 may allocate the NR GUTI for the UE 305 based on the triggered AMF relocation. At 350, AMF component 315 may transmit to UE 305 a configuration request message. The configuration request message may include the NR GUTI, an updated status of an existing UE PDU session (or multiple existing UE PDU sessions), or the new-allowed network slices, or a combination thereof. In some cases, the NR GUTI may be a modified version of a previous NR GUTI assigned to UE 305.	
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Nair, such that wherein the third temporary mobile identity is derived from the second temporary mobile identity, to provide the ability to understand if a TMI/GUTI has been updated by the AMF and send out said updated/derived TMI/GUTI to the NG-RAN so that it can be kept in synchronization (ie. the 3GPP and non-3GPP/NG-RAN all use the same (or derived) TMI’s/GUTI’s).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414